Opinion of the Court
ROBERT E. Quinn, Chief Judge:
This case is before us on a certificate of review by The Judge Advocate General of the Navy.
*101During a barroom fight, a Philippine national was struck on the head. A few days later he died in the local hospital. An autopsy indicated that death resulted from epidural hemorrhage from a head wound probably caused by a blunt instrument. Eventually, a charge of voluntary manslaughter, in violation of Article 119, Uniform Code of Military Justice, 10 USC § 919, was lodged against the accused. An investigation under the provisions of Article 32 of the Code was held and the investigating officer reported that “nothing conclusive” appeared to implicate the accused as “the offending party.” Accordingly, he recommended that “no court-martial be awarded” to the accused. Nevertheless, the officer who ordered the investigation recommended to his superior commander that the accused be tried because there was substantial evidence to connect him with the incident and because “the special circumstances surrounding the case are such that it is believed” the accused’s guilt or innocence should be determined by court-martial.
In due course the accused was brought before a general court-martial and arraigned on a voluntary manslaughter charge. He pleaded not guilty but was convicted of the lesser offense of involuntary manslaughter by reason of culpable negligence and was sentenced to a bad-conduct discharge, total forfeitures, reduction to Seaman Recruit, and confinement at hard labor for one year and six months. The conviction was affirmed by the convening authority. However, a unanimous board of review set aside the findings of guilty and the sentence on the ground that the accused was prejudiced by the improper remarks of the prosecuting attorney. The Judge Advocate General asked us to review the board of review decision on the following issues:
“(a) Whether the trial counsel’s argument, as presented to the members of the court prior to the findings, was prejudicial to the accused;
“(b) Whether the trial counsel’s argument, as presented to the members of the court prior to the sentence, was prejudicial to the accused;
“(c) Whether the action of the convening authority constituted the accused a ‘probationer’, as that term is used in Article 72, UCMJ.”
A number of witnesses testified to an altercation on the third floor of the Washington Nite Club, Asinan, Olon-gapo, Zambales, in the Republic of the Philippines. Julie Gracila, a Philippine national, testified for the prosecution. She said that she saw the accused strike the decedent over the head with a wooden chair. However, she admitted she just saw the assailant “in the side view.” Also, she admitted that before trial she saw the accused in a line-up on board a ship and did not identify him as the person who had wielded the chair which struck the deceased, Rolando Cosca. She further admitted that in the pretrial investigation she testified she could not pick the man out of a group. At trial, she represented that she had decided it was the accused who was the assailant.
Apart from impeachment, there are material differences between Gracila’s testimony and that of other prosecution witnesses. Thus, she maintained that the accused raised the chair over his right shoulder and threw it “in a swinging motion — towards the Filipino man,” whom she had earlier admonished to leave his American companions because they were not his “friends.” She indicated that the distance between the two men was four feet. Another witness placed the accused and Cosca six feet apart, with the deceased leaning over the railing at the back of the stairway leading to the second floor and the accused at the head of the stairs engaged in an argument with another sailor. The latter witness saw the accused raise a chair over his left shoulder but he did not see what happened because the girls started “running around.” Coupling this testimony with that of Fireman Apprentice Osborn, who also said that the accused raised a chair over his left shoulder, it might be reasonably concluded that the accused’s chair hit Osborn who was standing at *102the top of the stairs. Other testimony indicates that at least one other person raised a chair above his head for apparent use in the altercation.
The brief review of the evidence set out above is sufficient to show that, despite the direct implication of the accused by a purported eyewitness, there is a good deal of testimony which could create a reasonable doubt of guilt in the minds of the court members. Consequently, we agree with the board of review that the evidence of the accused’s guilt is neither overwhelming nor compelling. In such a situation, an untoward incident or inflammatory remark in the presence of the court members could substantially influence them in their deliberations. It is in the light of this circumstance that trial counsel’s argument must be evaluated. United States v Beatty, 10 USCMA 311, 27 CMR 385; United States v Doctor, 7 USCMA 126, 133-135, 21 CMR 252.
Trial counsel started his opening argument with the following statement:
“TRIAL COUNSEL: If it please the court, the law officer, at this time the prosecution would like to indulge the court’s attention for a brief argument. I would like to touch upon the evidence brought forth at the trial. Also, later on, to touch briefly on the seriousness of this case, the impact that this case will have, not only on the military body but also on life generally here for the American forces.”
Counsel then proceeded to review the evidence and the defense. He maintained that the defense had “strenuously” attacked the ability of “certain witnesses” to identify the accused but that it had not challenged their ability to tell the truth. “These witnesses,” he said, “no matter who they are, no matter how poor they are, no matter what their station in life, they have come in here asking you to believe them.” Defense counsel did not interrupt the prosecuting attorney’s argument, but he opened his own argument as follows:
“DEFENSE COUNSEL: First I will make a few comments on some of trial counsel’s argument. I agree with the trial counsel that this a very serious offense and would like to stress that in such cases the degree of proof has to be commensurate with the seriousness of the offense. Trial counsel also commented on life here for the American forces and the fact that it might be affected by this trial. As far as I’m concerned, and I submit to you that as far as you’re concerned, that’s completely irrelevant. You’re here in this trial to decide just one thing, and that is whether or not this accused man has been proved guilty of this particular offense beyond a reasonable doubt.”
Finally, trial counsel made a “few closing remarks.” Among them is the following:
“This is a tremendously important case. As I told you before, this case is important because we’re trying a man who is here accused of killing a Philippine national, at which we’re using mostly Filipino witnesses. I think that we can show everyone concerned, everyone concerned with this case, that we can ensure that justice will be done. And that’s the important thing.”
At the conclusion of trial counsel’s remarks, defense counsel started to say something to the law officer but was interrupted by an objection by trial counsel. What transpired is set out in the margin.1
*103*102No useful purpose can be served by *103discussion of the many cases dealing with the effect of remarks by the prosecuting attorney. We have reviewed the general principles in several recent cases. United States v Britt, 10 USCMA 557, 28 CMR 123; United States v Hickman, 10 USCMA 568, 28 CMR 134; United States v Skees, 10 USCMA 285, 27 CMR 359; see also United States v Hurt, 9 USCMA 735, 27 CMR 3. Suffice it to say that an appeal to a court-martial to predicate its verdict upon the probable effect of its action on relations between the military and the civilian community “pose[s] theories which are not supported by testimony and which operate as a one-way street against the accused.” United States v Mamaluy, 10 USCMA 102, 27 CMR 176.
We share the board of review’s conviction that trial counsel’s remarks in this case exceed the bounds of fair comment and injected improper matter into the ease. In light of the evidence, we cannot be certain this did not prejudice the court-martial against the accused. United States v Brennan, 10 USCMA 109, 27 CMR 183. The Government contends that defense counsel waived the claim of error by failing to object. We are not at all sure, however, that defense counsel did not want to object. He had objected earlier to trial counsel’s improper remarks and it is not unreasonable to suppose he wanted to answer the improper remarks by further argument. In this record there is no clear indication of waiver. Much is made of the fact that the accused was convicted of the lesser included offense and that he received a relatively light sentence. These circumstances, it is argued, demonstrate conclusively that the accused was not prejudiced by trial counsel’s remarks. In our opinion, they can reasonably indicate that, except for trial counsel’s emphasis of the importance of the case to military-civilian relations, the court-martial might have acquitted the accused. Cf. United States v Richard, 7 USCMA 46, 52, 21 CMR 172. We conclude that the board of'review was correct in its determination of prejudice and we answer the first certified question in the affirmative.
Our answer to the first question makes it unnecessary to consider the other matters raised by The Judge Advocate General’s certificate for review. Nor need we consider several questionable rulings by the law officer, which might otherwise be necessary in the interests of justice.
The decision of the board of review is affirmed.
Judge FeRguson concurs.

 “DEFENSE COUNSEL: Mr. Law Officer, just . . .
“TRIAL COUNSEL: I object.
“DEFENSE COUNSEL: ... one thing that I feel is important to mention . . .
“TRIAL COUNSEL: I object.
“LAW OFFICER: Request for further argument on the part of the defense is denied.
“The defense has also submitted an instruction requesting . . .
“DEFENSE COUNSEL: Mr. Law Officer, I understand that I’m to have no further argument? I object, and take special exceptions to any such ruling.
“TRIAL COUNSEL: Let it be noted in the record.
“LAW OFFICER: So noted.”